DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 6, 10, 14, and 15 have been amended; Claims 7, 11, and 12 have been canceled; Claims 6, 8-10, and 13-15 are subject to examination.

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 7 in substance that "Applicant respectfully disagrees. Specifically, paragraph [0084] of WangJ describes that, “[b]ased on the time index, the UE can obtain the system synchronization for the following signals and channels such as random access procedure, timing for other broadcast channels and time positions for paging messages.” In other words, Wang] actually teaches that the UE obtains position information for paging messages based on the index. On the other hand, the above limitation requires that the portion of the index is determined based on a sequence and broadcast information. That is, WangJ teaches obtaining information based on the index, while the above limitation requires obtaining the index based on information. As such, Applicant respectfully asserts that WangJ fails to remedy the defects of You with respect to at least the above limitation.”
Examiner’s Response:
	The examiner respectfully disagrees. WangJ teaches based on the sequence design, however previously claim 7  merely recites …”processor determines a portion of the index of the synchronization signal block based on the known sequence…” that portion of the index  which examiner is construing as the time  index. WangJ also teaches in [0056] construction on the synchronization signaling is described in the following, based on the sequence design. In [0048] it is shown as sequence design, NR-PSS, NR-SSS, and even some basic system information may be transmitted within a SS (Synchronisation Signaling) block as shown in FIG. 3. Further in [0067] based on the PSS sequence UE determines the 

Applicant’s Argument:
	The applicant argues, on page 8-9 in substance that "Wang also does not teach determining the index based on the known sequence and broadcast information. Therefore, Wang necessarily fails to remedy the defects of You and WangJ with respect to at least the above limitation.”
Examiner’s Response:
	The examiner respectfully disagrees. WangJ teaches in [0069-0070] from the detected component sub-sequences, and the order of the sub-sequences can be used to derive the implicit information, SS block index. As illustrated in FIG. 6 after successful detection on the NR-PSS, the time and frequency location of the allocated NR-SSS can be derived. Therefore the combination of You and WangJ teaches claim 6. However, claim 6 merely recites... determines a portion of a synchronization
 signal block index based on the known sequence and determines a remaining portion of the synchronization signal block index based on the broadcast information…

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (You hereafter) (US 20150016339 A1) in view of Wang; Jianfeng et al. (WangJ hereafter) (US 20190288899 A1). 

Regarding claim 6, You teaches, A terminal comprising:
a receiver that receives (UE to receive) at least one of a known sequence or broadcast information in a synchronization signal block, wherein the synchronization signal block comprises a synchronization signal (synchronization signal (SS)) and a physical broadcast channel (Fig.3 transmission of an SS and a PBCH) (You; [0075-0076] …UE to receive a signal from an eNB…FIG. 3 illustrates a radio frame structure for transmission of a synchronization signal (SS). Specifically, FIG. 3 illustrates a radio frame structure for transmission of an SS and a physical broadcast channel (PBCH),); and 
You fails to explicitly teach, a processor determines a portion of a synchronization signal block index based on the known sequence and determines a remaining portion of the index of the synchronization signal block based on the broadcast information
wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain.
However, in the same field of endeavor, WangJ teaches, a processor determines a portion of a synchronization signal block index  (detection of NR-SSS) based on the known sequence (based on the sequence) and determines a remaining portion of the index of the synchronization signal block based on the broadcast information (WangJ; [0056 ] … construction on the synchronization signaling is described in the following, based on the sequence design [0067] The detection of NR-SSS would follow the NR-PSS successful detection, … [0069] From the detected component sub-sequences, …and the order of the sub-sequences can be used to derive the implicit information, e.g., SS block index).
wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain (WangJ; [0084] there is one unique NR-SSS sequence with an interleaving order inserted to indicate the time index in one SS burst,  [0070] Fig. 6).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You to include the above recited limitations as taught by WangJ in order to synchronize signaling sequence (WangJ; [0062]). 

Regarding claim 10, You teaches, A base station comprising:
a processor that establishes a portion of an index of a synchronization signal (synchronization signal (SS)) block in broadcast information, wherein the synchronization signal block comprises a synchronization signal and a physical broadcast channel (transmission of an SS and a PBCH) (You; [0075-0076] …UE to receive a signal from an eNB…FIG. 3 illustrates a radio frame structure for transmission of a synchronization signal (SS). Specifically, FIG. 3 illustrates a radio frame structure for transmission of an SS and a PBCH); and 
You fails to explicitly teach, a transmitter that transmits at least one of a known sequence or the broadcast information in the synchronization signal block,
wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain, and 
wherein the known sequence is used to determine a remaining portion of the synchronization signal block index.
However, in the same field of endeavor, WangJ teaches, a transmitter that transmits at least one of a known sequence in the synchronization signal block, (WangJ; [0054] …in particular secondary synchronisation signaling, is proposed, which may comprise a (signal) sequence to implicitly deliver information, such as … SS block time index information). 
 wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain (WangJ; [0084] there is one unique NR-SSS sequence with an interleaving order inserted to indicate the time index in one SS burst) (See FIG. 3).
wherein the known sequence (detected PSS sequence) is used to determine a remaining portion of the synchronization signal block index (WangJ; [0067] The detection of NR-SSS would follow the NR-PSS successful detection,… From the UE's point of view, the SSS detection is done after the PSS detection (i.e. estimated based on the detected PSS sequence)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You to include the above recited limitations as taught by WangJ in order to synchronize signaling sequence (WangJ; [0062]). 

Regarding claim 14, You teaches, A terminal comprising:
receiving (UE to receive) at least one of a known sequence or broadcast information in a synchronization signal block, wherein the synchronization signal block comprises a synchronization signal (synchronization signal (SS)) and a physical broadcast channel (Fig.3 transmission of an SS and a PBCH) (You; [0075-0076] …UE to receive a signal from an eNB…FIG. 3 illustrates a radio frame structure for transmission of a synchronization signal (SS). Specifically, FIG. 3 illustrates a radio frame structure for transmission of an SS and a physical broadcast channel (PBCH),); and 
You fails to explicitly teach, determining a portion of a synchronization signal block index based on the known sequence and determines a remaining portion of the index of the synchronization signal block based on the broadcast information
wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain.
However, in the same field of endeavor, WangJ teaches, determining a portion of a synchronization signal block index  (detection of NR-SSS) based on the known sequence (based on the sequence) and determines a remaining portion of the index of the synchronization signal block based on the broadcast information (WangJ; [0056 ] … construction on the synchronization signaling is described in the following, based on the sequence design [0067] The detection of NR-SSS would follow the NR-PSS successful detection, … [0069] From the detected component sub-sequences, …and the order of the sub-sequences can be used to derive the implicit information, e.g., SS block index).
wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain (WangJ; [0084] there is one unique NR-SSS sequence with an interleaving order inserted to indicate the time index in one SS burst,  [0070] Fig. 6).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You to include the above recited limitations as taught by WangJ in order to synchronize signaling sequence (WangJ; [0062]). 

Regarding claim 15, You teaches, A system comprising: a terminal that comprises: 
a receiver that receives (UE to receive) at least one of a known sequence or broadcast information in a synchronization signal block, wherein the synchronization signal block comprises a synchronization signal (synchronization signal (SS)) and a physical broadcast channel (Fig.3 transmission of an SS and a PBCH) (You; [0075-0076] …UE to receive a signal from an eNB…FIG. 3 illustrates a radio frame structure for transmission of a synchronization signal (SS). Specifically, FIG. 3 illustrates a radio frame structure for transmission of an SS and a physical broadcast channel (PBCH),); and 
a base station that comprises: 
a second processor that establishes the remaining portion of the synchronization signal block index (the SSS is transmitted on an OFDM symbol immediately before an OFDM symbol on which the PSS) in broadcast information (You; [0076] …FIG. 3 illustrates a radio frame structure for transmission of an SS and a PBCH in frequency division duplex (FDD) …[0078] … The PSS is transmitted on the last OFDM symbol of a corresponding slot and the SSS is transmitted on an OFDM symbol immediately before an OFDM symbol on which the PSS is transmitted.); and
You fails to explicitly teach, a first processor that determines a portion of a synchronization signal block index based on the known sequence and determines a remaining portion of the index of the synchronization signal block based on the broadcast information
a base station that comprises: 
a transmitter that transmits at least one of the known sequence or the broadcast information in the synchronization signal block
wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain
However, in the same field of endeavor, WangJ teaches, a first processor that determines a portion of a synchronization signal block index  (detection of NR-SSS) based on the known sequence (based on the sequence) and determines a remaining portion of the index of the synchronization signal block based on the broadcast information (WangJ; [0056 ] … construction on the synchronization signaling is described in the following, based on the sequence design [0067] The detection of NR-SSS would follow the NR-PSS successful detection, … [0069] From the detected component sub-sequences, …and the order of the sub-sequences can be used to derive the implicit information, e.g., SS block index).
a transmitter that transmits at least one of the known sequence or the broadcast information in the synchronization signal block (WangJ; [0048] NR-PSS, NR-SSS, and even some basic system information may be transmitted within a SS (Synchronisation Signaling) block. One or multiple SS block(s) may compose an SS burst, and one or multiple SS burst(s) may compose a SS burst set, as shown in FIG. 3). 
wherein the synchronization signal block index indicates a location of the synchronization signal block in time domain (WangJ; [0084] there is one unique NR-SSS sequence with an interleaving order inserted to indicate the time index in one SS burst) (See FIG. 3).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You to include the above recited limitations as taught by WangJ in order to synchronize signaling sequence (WangJ; [0062]). 

Claims 8,9, 11, 12, and 13   are rejected under 35 U.S.C. 103 as being unpatentable over You-WangJ  in view of  Wang et al. (Wang hereafter) (WO 2018082768 A1).

Regarding claim 8, You-WangJ teaches, the terminal as claimed in claim 6,
You-WangJ fails to explicitly teach, wherein the known sequence is one of a plurality of sequences transmitted in the synchronization signal block
However, in the same field of endeavor, Wang teaches, wherein the known sequence is one of a plurality of sequences transmitted in the synchronization signal block (Wang; 0046-0050] … The network transmits multiple PSS sequences in multiple SS blocks. Each PSS sequence is associated with one unique SS block …).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You-WangJ to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Regarding claim 9, You-WangJ teaches, the terminal as claimed in claim 6, 
You- WangJ fails to explicitly teach, wherein the processor synchronizes with a base station using the known sequence
However, in the same field of endeavor, Wang teaches,  wherein the processor synchronizes with a base station using the known sequence (Wang; [0050] … the UE derives from PSS the cell- specific information, i.e., part of cell ID from the used root index u , while also capable of deriving the SS block index. It shall be noted that in this case a group of PSS sequences are associated to one SS block).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You-WangJ to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Regarding claim 11, You-WangJ teaches, the terminal as claimed in claim 7,
You- WangJ fails to explicitly teach, wherein the known sequence is one of a plurality of sequences transmitted in the synchronization signal block
However, in the same field of endeavor, Wang teaches, wherein the known sequence is one of a plurality of sequences transmitted in the synchronization signal block (Wang; 0046-0050] … The network transmits multiple PSS sequences in multiple SS blocks. Each PSS sequence is associated with one unique SS block …).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You-WangJ to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Regarding claim 12, You-WangJ teaches, the terminal as claimed in claim 7, 
You-WangJ fails to explicitly teach, wherein the processor synchronizes with a base station using the known sequence.
However, in the same field of endeavor, Wang teaches,  wherein the processor synchronizes with a base station using the known sequence (Wang; [0050] … the UE derives from PSS the cell- specific information, i.e., part of cell ID from the used root index u , while also capable of deriving the SS block index. It shall be noted that in this case a group of PSS sequences are associated to one SS block).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You- WangJ to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Regarding claim 13, You- WangJ-Wang teaches, the terminal as claimed in claim 8, 
You- WangJ fails to explicitly teach, wherein the processor synchronizes with a base station using the known sequence
However, in the same field of endeavor, Wang teaches,  wherein the processor synchronizes with a base station using the known sequence (Wang; [0050] … the UE derives from PSS the cell- specific information, i.e., part of cell ID from the used root index u , while also capable of deriving the SS block index. It shall be noted that in this case a group of PSS sequences are associated to one SS block).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of You-WangJ to include the above recited limitations as taught by Wang in order to avoid signalling overhead (Wang; [0051]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416   


/AJIT PATEL/Primary Examiner, Art Unit 2416